Citation Nr: 0409678	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  99-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to special adaptive housing or special housing 
adaptation grant.

2.  Entitlement to an automobile and adaptive equipment or for 
adaptive equipment only.

3.  Entitlement to an effective date prior to April 1, 1999, for a 
total disability rating based on individual unemployability 
(TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1981 to 
June 1985. 

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from the May 1999 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
(hereinafter RO) in Columbia, South Carolina, which, in pertinent 
part, granted TDIU effective April 1, 1999.  

The appeal also arises from a May 2000 RO rating decision denying 
entitlement to special adaptive housing or special housing 
adaptation grant, and also denying entitlement to an automobile 
and adaptive equipment or for adaptive equipment only.

In the course of these appeals the veteran testified before a 
hearing officer at the RO at hearings conducted in May 2000 and 
November 2000, and before the undersigned acting Veterans Law 
Judge in July 2003 at a hearing conducted at the RO (a Travel 
Board hearing).  Transcripts of all three hearings are contained 
in the claims folder.  

In March 2003, the Board had remanded the case for the July Travel 
Board hearing.  In the introduction to that remand the Board had 
referred to the RO the issue of entitlement to an earlier 
effective date for the grant of service connection for 
hypertension (which the RO had raised in a VA Form 9 submitted in 
November 1999).  In light of the expedience of the Travel Board 
remand, the Board recognizes that the RO had little opportunity to 
develop that additional claim.  Accordingly, that claim is again 
referred to the RO for appropriate action.  

Based on a review of the discussion below, the RO may wish to 
reevaluate the veteran's condition.  No other issues, however, is 
before the Board at this time.  

For reasons expressed below, this appeal is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action, on his part, is 
required.


REMAND

Based on a review of the record, the Board is troubled by a lack 
of clarity in the picture of the veteran's health and the numerous 
disabilities as presented by the veteran's self-report and by the 
medical records within the claims folder.  These concerns largely 
center on the veteran's reports of pain and observed pain, and 
between veteran's reports of cardiac and ambulatory incapacity and 
impairments due to stroke, and medically observed levels of 
capacity and impairment.  It is also unclear from the record the 
degree to which the veteran's nonservice-connected respiratory 
disorders (chronic obstructive pulmonary disease (COPD), 
bronchitis, and asthma) contribute to the veteran's impairment of 
ambulatory capacity.  Further, there is also the problem of the 
absence of recent evaluation of the veteran's service-connected 
cardiovascular disorder, including the absence of a recent cardiac 
stress test or substitute test to evaluate the veteran's work 
capacity, measured in METs, and the absence of a recent 
echocardiogram to evaluation cardiac function including ejection 
fraction.  The absence of a consistent past medical profile 
heightens this need.  

For example, at pain clinic evaluations, the veteran has reported 
a severe level of continuous pain of the lower extremities that 
persists without cessation.  For this he has been treated with 
strong pain medications that he has been found to be using at 
abusive levels, such that he has been taken off of OxyContin and 
shifted to other medication types, in attempts to curtail such 
abuse.  Despite this self-reported profile of high levels of 
continuous pain with poor pain control, at examinations and 
treatment evaluations in recent years he has consistently 
presented in no apparent distress, without observed symptoms of 
current pain upon presentation.  At an October 2000 VA pain center 
evaluation, it was questioned whether the veteran, in fact, had 
diabetic neuropathy despite his ongoing complaints of persistent 
pain attributed to that disorder. 

At his Travel Board hearing in July 2003, the veteran testified 
that his left upper and lower extremities were useless, and that 
as a result he was confined to a wheelchair with ability to 
ambulate limited to fifteen feet, with difficulty in the use of a 
crutch.  He added that the ambulatory limitation was due, in part, 
to his heart condition and stroke and, in part, due to his non-
service-connected COPD.  The veteran also reported poor left upper 
and lower extremity functioning due to stroke in submitted 
statements as well as at VA neurological examinations.  

At a VA neurological examination in August 1999, the veteran 
reported that his spouse had to assist him in transfers from 
wheelchair to toilet, from wheelchair to bed, and from wheelchair 
to car, and had to assist him in bathing, had to cut his meat for 
him due to inability to use the left upper extremity, and had to 
assist in tying his shoe laces and putting on his clothing.  
Following motor and sensory examination, that examiner concluded 
that the veteran had no primary peripheral neuropathy, but due to 
mild residuals of his stroke, required some aid and attendance.  

Upon a December 2000 VA neurological examination, the examiner 
noted the veteran's self-reported impaired ability for self-care 
and for activities of daily living following a stroke affecting 
the left side of the body.  The veteran reported that he was able 
to stand with use of a cane for support, and with use of his wife 
for support he was able to walk 10 to 15 feet.  Upon examination, 
the veteran demonstrated mild weakness in the left upper 
extremity, with decreased ability to hold the left arm 
outstretched, and difficulties in such motions as getting food 
from plate to mouth on the left side.  The examiner found that the 
veteran had weakness of the left lower extremity graded at 4/5, as 
compared to 4+/5 strength in the right lower extremity.  However, 
an electromyography (EMG) test was conducted thereafter in January 
2001.  Based on these test results, the neurologist who examined 
the veteran in December 2000 provided a January 2001 addendum, 
wherein he assessed that there was not weakness in the lower 
extremities to support a finding of an incapacity to walk.  He 
further assessed that neither weakness from stroke nor from right 
knee surgery necessitated permanent use of a wheelchair.  He 
concluded that the only condition necessitating the veteran's 
confinement to a wheelchair was the veteran's complaint of pain, 
rather than any physical abnormality.  

This January 2000 addendum assessment of no physiological 
impairment necessitating confinement to a wheelchair is consistent 
with observations made at kinesiotherapy evaluations.  For 
example, at an April 1999 kinesiotherapy visit, the veteran was 
observed to ambulate to the clinic independently, walking a 
distance of over 100 feet with a Lofstrand crutch in the left hand 
to support the right knee, and was able to transfer independently 
from the walking position to the mat table.  The kinesiologist did 
note that the veteran was short of breath following his 
ambulation.  At a December 1999 VA kinesiotherapy consultation, to 
determine the need for an electric scooter sought as a disability 
benefit, the veteran was observed to walk short distances with a 
cane but to become easily winded.  He was also noted to be able to 
roll his wheel chair for short distances, but again to become 
easily fatigued.  At a May 2000 medical equipment evaluation, when 
the veteran sought benefits of a lift chair and a Craftmatic bed, 
it was noted that the veteran was able to stand independently with 
minimal effort and use of one Lofstrand crutch, and to ambulate 
approximately 15 feet before calling his companion for assistance, 
though without having demonstrated undue fatigue or stress.  There 
were no chest pains or shortness of breath with this brief 
activity, and the veteran was able to bear weight on his left 
arm/hand with a Lofstrand crutch.  

The Board notes that the veteran was assigned a total disability 
rating based on unemployability, in part, based on an assessed 
severe level of cardiac impairment.  The veteran's claims for 
specially adaptive housing and a specially adaptive automobile are 
also based, in part, on this cardiac impairment.  The RO's 
assessment of cardiac functioning was based on an estimated METs 
score of 3, but this score was based on a cardiologist's estimate 
of capacity, based on the veteran's self-report of fatigue 
confining him to a wheelchair, without any stress test performed.  
The RO's assessment of impaired cardiac functioning was also based 
on an estimated ejection fraction of 35 percent, based on 
visualization of a cardiac catheterization performed in April 
1999.  However, an echocardiogram was performed in November 1998, 
wherein an ejection fraction of 52 percent was calculated.  The 
difference between an ejection fraction of 52 percent and one of 
35 percent is substantial, with the former compatible in rating 
criteria with a workload capacity METs score of 5 to 7, suggesting 
a significant retained workload capacity, and the latter 
compatible with a workload capacity METs score of 3 to 5, 
suggesting markedly limited workload capacity.  See generally 38 
C.F.R. § 4.104 (2003).  

Additionally, while the veteran testified at his Travel Board 
hearing to multiple smaller strokes following an initial stroke in 
1996, the record does not reflect any treatment for any additional 
strokes.  Similarly, the record contains cardiac treatment records 
from 1999 in which cardiac bypass surgery was recommended for 
revascularization of the heart muscle, but the record contains no 
follow-up evaluation regarding such surgical treatment or 
hospitalization.  Accordingly records of all VA and private 
surgeries and hospitalizations and associated follow up treatment 
should be obtained and associated with the claims folder.  

Only service-connected disabilities may be the basis of the 
veteran's claims for specially adaptive housing and a specially 
adaptive automobile.  38 U.S.C.A. §§ 2101, 3902 ; 38 C.F.R. §§ 
3.808, 3.809.  It is sufficient to say that the Board seeks to 
resolve these evidentiary conflicts shown in the record, and seeks 
to arrive at a consistent and contemporaneous disability picture 
of the veteran, from which to judge the merits of the veteran's 
claims on appeal.  

Also at the Travel Board hearing, despite the veteran's assurances 
that the medical record was sufficiently complete, the veteran 
reported treatment by a family physician distinct from care 
received from the VA.  The record contains an April 2000 letter 
from Gerald D. Fielder, M.D., a private physician, informing that 
he had been the veteran's family physician for the past 35 to 40 
years.  Records of private treatment by that physician have not 
been obtained and should be obtained.

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), the obligations of VA with respect to the duty to assist 
and the duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits are set 
forth.  To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  In this case, the appellant has 
been afforded notice of how the VCAA applies to his claims on 
appeal, in development letters issued in October 2001, May 2002 
and November 2002.  However, upon remand, pursuant to additional 
development requested by this remand, the appellant must be 
afforded notice of the applicable provisions of the VCAA, to 
include notice of the evidence that has been obtained by VA, 
notice of evidence that is not of record that is necessary to 
substantiate the claim, notice of what specific evidence the 
appellant is expected to provide, notice of the specific evidence 
VA will secure, and notice that the appellant should provide any 
additional evidence he may have in furtherance of his claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Also upon remand, pursuant to the VCAA, 
the RO should provide to the veteran notice of the regulatory 
requirements that must be met to warrant a grant of the claims on 
appeal.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the claims files and ensure that 
all additional evidentiary development action required by the 
VCAA, and implementing regulations is completed.  The RO should 
specifically provide the claimant with a VCAA notice letter 
addressing the claims on appeal with regard to the evidence to be 
requested by this remand.  This should include notice of what 
specific evidence VA will secure, and what specific evidence the 
claimant must submit to substantiate his claims.  See Quartuccio.  
This should also include notice of the regulatory requirements 
that must be satisfied to achieve warrant granting the claims on 
appeal.  

The claimant should provide contact information, necessary 
authorizations, and releases to permit VA to obtain any additional 
treatment records, including specifically an authorization to 
obtain records from and make inquiry to the veteran's family 
physician, Gerald D. Fielder, M.D.  

2.  The RO should obtain and associate with the claims folders all 
as-yet-unobtained VA medical records from the Dorn VAMC in 
Columbia, South Carolina, inclusive of outpatient treatment, 
records of hospitalization and surgical treatment, and all records 
of follow up care.  All records and responses received should be 
associated with the claims folder.  

3.  With proper authorization from the veteran, the RO should 
specifically make inquiry to Gerald D. Fielder, M.D., asking him 
to provide copies of all recent records of the veteran's medical 
care.  All records and responses received should be associated 
with the claims folder.  

4.  A cardiac examination, which includes an echocardiogram and a 
stress test, should be performed.  If the veteran cannot perform a 
conventional cardiac stress test or refuses to do so, some 
accommodated means of objectively ascertaining the veteran's 
cardiac work capacity should be undertaken.  The examination 
should note in the report any failure of the veteran to put forth 
effort and/or reasons given for refusing to participate in 
cardiovascular capacity testing.

Based on current echocardiogram results and other current 
objective findings, the report should provide a current left 
ventricular ejection fraction and a current METs score, and should 
note any observed work-induced dyspnea, fatigue, angina, 
dizziness, or syncope.  The examiner should also note the nature 
and disabling extent of any left ventricular dysfunction or other 
cardiac dysfunction. 

5.  Thereafter, the veteran should be afforded a general medical 
examination to address the veteran's objective impairments to 
daily functioning.  The veteran's pertinent service-connected 
disabilities should be noted (cardiovascular disease, residuals of 
cerebrovascular accident including left-side weakness, a right 
knee disorder status post meniscectomy, and bilateral pes planus).  
Potentially related nonservice-connected disabilities should also 
be noted (these include, but are not limited to, diabetes with 
reported diabetic neuropathy, COPD, bronchitis, asthma).

The examination should specifically address objective 
musculoskeletal conditions and their effect on the veteran's 
ambulatory capacity.  This should include addressing pain on 
undertaking motion, fatigability, incoordination, and loss of 
strength attributable to the veteran's service-connected right 
knee disorder and bilateral pes planus.  It should also include an 
assessment of impairment due to other musculoskeletal conditions, 
including any spinal disc disease, as indicated in the claims 
folder.  
 
6.  Thereafter, and following any other appropriate development, 
the RO should review the medical record and readjudicate the 
remanded claims (which are conditional upon the nature and 
severity of service-connected disabilities).  If any determination 
of a claim on appeal remains to any extent adverse to the 
claimant, he and his representative must be provided a 
supplemental statement of the case which includes a summary of 
additional evidence submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  They should then 
be afforded the applicable time to respond.  Particular care and 
attention must be afforded to ensuring that the claimant has been 
provided complete notice of what VA will do and what the claimant 
must do.  Quartuccio.  The RO must address whether prejudicial 
error resulted from any VA failure to provide notice consistent 
with 38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





